Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 12/13/2021 has been fully considered.  Claims 1, 8-11 and 16 are amended, and claims 1-16 are pending.
Previous Claim Objection and Claim Rejections under 35 USC § 112 have been withdrawn in view of Applicant’s amendments and comments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al. (US 2009/0087662 A1) in view of Brennan et al. (US 2012/0136078 A1).
Claims 1-7:  Yoshitani teaches a thermal transfer image receiving sheet comprising a support, at least one hollow particles containing heat insulating layer (‘heat insulating layer’ hereinafter) on the support and at least one receiving layer on the heat insulating layer [0092], wherein the hollow particles are porous [0217], and the heat {instant claims 4-7} and void volume fraction {instant claims 2 and 3}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to formulate porous hollow particles with the claimed pore surface area and the claimed void volume fraction, and the motivation would be, as Brennan suggested, to enhance the particles’ absorbent and calenderable properties ([0049] and [0072]).  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claims 8 and 9:  Yoshitani teaches the amount of solid content except hollow particles in the heat insulating layer is at most 30% {instant claim 9} [0218] which overlaps with the claimed range of 5-50 wt% binder.  The amount of the hollow particles in the insulating layer is calculated to be at least 70 wt% {instant claim 8} which overlaps with the claimed 20-90 wt%.
Claim 10:  Yoshitani teaches polyvinyl alcohol, casein and starch as suitable examples of the binder [0220].
Claims 12-14:  Yoshitani teaches the hollow particles are core-shell polymeric particles having 5-50 mass % acrylate unit in the core {instant claim 13} ([0066] and [0070]) and 5-50 mass % acrylate unit in the shell {instant claim 14}
Claim 15 and 16:  Yoshitani teaches the methyl acrylate, ethyl acrylate, butyl acrylate, cyclohexyl acrylate and 2-ethylhexyl acrylate as suitable examples of acrylates [0070].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al. (US 2009/0087662 A1) and Brennan et al. (US 2012/0136078 A1) as applied to claim 1 above and further in view of Nakane et al. (US 2006/0046931 A1).
Yoshitani and Brennan teach the claimed invention as set forth above.
Claim 11:  Yoshitani teaches adding additive as needed while preparing coating liquids [0239], but does not teach the claimed pigment as suitable examples of the additive.  However, Nakane teach a thermal transfer image receiving sheet comprising a heat insulating layer between and an image receiving layer and a substrate (abstract and [0135]), wherein the heat insulating layer comprises hollow particles [0076] and inorganic particles such as calcium carbonate, talc, titanium oxide and zinc oxide [0086].  Yoshitani and Nakane are analogous art because they are from the same filed of endeavor that is the thermal transfer recording medium art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the inorganic particles of Nakane with the invention of Yoshitani, and the motivation for combining would be, as Nakane suggested, to provide whitening and masking functions [0086].

Response to Arguments
Applicant’s argument is based on that one having ordinary skill in the art would not be motivated to include porous hollow particles within an insulating layer based upon any teachings or motivation derived from the reference of Brennan because the insulating layer is an internal layer of a multi-layered system, and therefore smoothness and gloss, as well as ink absorbency, are not factors relevant to this insulating layer.  This argument is not persuasive for the following reason(s).  In the rejections above, the Examiner did not combine organic polymeric particles of Brennan with the invention of Yoshitani.  In fact, there is no need for such combination because, as shown in the rejections above, the heat insulating layer of Yoshitani comprises the claimed porous hollow particles.  The reference of Brennan was introduced to provide a motivation for controlling the void volume fracture value and pore surface area value of these porous hollow particles because the reference of Yoshitani does not expressly teach the claimed void volume fraction value and pore surface area value.  Therefore, having porous hollow particles in the insulating layer is expressly taught by Yoshitani (see [0092] and [0217] of Yoshitani, and the rejections above).  In addition, the current specification fails to show criticality of the claimed void volume fracture value and/or pore surface area value.
For the above reasons claims 1-16 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




BS
February 23, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785